

EXHIBIT 10.1


EMPLOYMENT AGREEMENT


The parties to this Employment Agreement (this “Agreement”), dated as of August
15, 2006, are American Power Conversion Corporation, a Massachusetts corporation
(the “Company”), and Robert Johnson (the “Executive”). Accordingly, the parties,
intending to be legally bound, agree as follows:
 
1. Employment.
 
1.1 General. The Company hereby employs the Executive in the positions and
capacities of President and Chief Executive Officer, and the Executive hereby
accepts such employment, subject to the terms and conditions herein contained.
In such capacities, the Executive agrees faithfully to perform (i) such duties
and responsibilities as are customary for an executive with similar titles and
positions at similar publicly-traded companies and (ii) such additional duties
(consistent with his positions as President and Chief Executive Officer) as may
reasonably be assigned to the Executive from time to time. The Executive
acknowledges that his duties will include such matters as certification of the
Company’s quarterly and annual filings with the Securities and Exchange
Commission. The Executive further acknowledges that he is serving under this
Agreement solely on an interim basis while and until the Company completes its
search for a new President and Chief Executive Officer, and subject to the
provisions hereof, the Executive may be removed from such positions, with or
without cause, at anytime by the Board of Directors of the Company.
 
1.2 Full-Time Position. The Executive hereby agrees that, during the Employment
Term he shall devote all of his business time, attention and skills to the
business and affairs of the Company and its subsidiaries, except during vacation
time as provided by Section 3.3 hereof and any periods of illness. The Executive
agrees that, during the Employment Term, he will not seek employment with
another entity. Subject to the foregoing, nothing in this Agreement shall
restrict the Executive from (i) managing his personal investments, personal
business affairs and other personal matters, (ii) serving on civic or charitable
boards or committees or (iii) delivering lectures, fulfilling speaking
engagements or teaching at educational institutions; provided that none of such
activities, either singly or in the aggregate, interfere with the performance of
his duties under this Agreement. The Executive must receive approval of the
Board of Directors of the Company (“Board”) prior to assuming any directorships
in accordance with any applicable policies of the Company.
 
2. Compensation.
 
2.1 Salary. Subject to the terms and conditions herein contained, during the
Employment Term, the Company shall pay to the Executive, and the Executive shall
accept, for all services to be rendered by him pursuant to this Agreement
(including, but not limited to, any services that may be
 
1

--------------------------------------------------------------------------------


 
rendered by him to any subsidiary of the Company and any services that may be
rendered by him as a member of the Board or of the board of any such subsidiary
or any committee(s) thereof) a base salary at a rate of $500,000.00 per annum,
and subject to increases, if any, as may be approved from time to time by the
Board or the Compensation and Stock Option Committee of the Board (the
“Compensation Committee”) in its discretion (such amount, together with any
applicable increases, shall be referred to herein as the “Base Salary”). The
Executive’s Base Salary shall be payable in such installments as are in effect
from time to time in accordance with the regular payroll practices of the
Company.
 
2.2 Executive Bonus. In addition to his Base Salary, the Executive shall be
eligible to participate in the executive bonus program of the Company in respect
of each calendar year during the Employment Term (a “Bonus”), as such Bonus may
be awarded pursuant to, and in accordance with, the terms of the Company’s the
executive bonus program, as then in effect. The Company’s current executive
bonus program provides for the payment of a formulaic percentage of base salary
actually paid to the executive for services in a calendar year.
 
3. Additional Benefits.
 
3.1 Expenses. The Company shall reimburse the Executive (upon the submission by
him of reasonably itemized accounts therefore), or advance to the Executive,
where appropriate, an amount for such costs and expenses as the Executive shall
reasonably incur (including, among other things, business travel and business
entertainment expenses) in connection with the performance by him of his duties
hereunder in accordance with the Company’s policy with respect thereto as in
effect from time to time during the Employment Term and reimbursement of amounts
paid by him for the annual planning and preparation of his tax returns in an
amount reasonable and customary for executives of similar status.
 
3.2 General Fringe Benefits. The Executive shall be entitled to, and the Company
shall provide, such fringe benefits of the Company, with eligibility to commence
on the Effective Date, including, but not limited to, participation in employee
health and benefit plans and the Company’s purchase of health and/or disability
insurance, which the Company may from time to time generally offer its officers
during the Employment Term and for which the Executive is eligible.
 
3.3 Employee Time Off. The Executive shall be entitled to twenty-two (22) days
of time off annually during the Employment Term in accordance with the Company’s
policies and practices. The Executive shall provide the Board with reasonable
prior notice of his planned vacation(s).
 
3.4 Other Benefits. Nothing in this Agreement shall prevent the Company from, or
obligate the Company to, increase compensation (including without limitation any
Base Salary or Bonus), any other payments or any other benefits to the
Executive, or from deciding to provide the Executive with any benefits in
addition to those provided for herein.
 
2

--------------------------------------------------------------------------------


 
4. Term of Employment. The Executive’s employment hereunder shall commence on
August 15, 2006 (the “Effective Date”) and shall continue until the Board of
Directors elects a new President and/or Chief Executive Officer unless earlier
terminated pursuant to Section 5 below. The period of such employment is herein
referred to as the “Employment Term.”
 
5. Termination.
 
5.1 Death. The Employment Term shall terminate automatically in the event of the
Executive’s death during the Employment Term and upon such termination, the
obligations, duties and liabilities of the Company to the Executive shall solely
be as set forth in Section 5.5.1 hereof.
 
5.2 Disability. In the event of the Executive’s failure to perform his duties by
reason of his becoming Disabled (as defined herein) during the Employment Term,
the Company shall have the option to terminate the Employment Term, by giving
written notice of such termination to the Executive, which notice shall specify
the effective date of termination. Upon such termination, the Executive shall
have no further duties hereunder (except as set forth in Section 7 hereof) and
the obligations, duties and liabilities of the Company to the Executive shall
solely be as set forth in Section 5.5.1 hereof. For purposes of this Agreement,
the term “Disabled” shall mean the inability of the Executive, for medical
reason(s) certified by a physician selected by the Company and reasonably
satisfactory to the Executive, to substantially perform his duties hereunder for
an aggregate of at least 180 days during any period of 365 consecutive days.
 
5.3 By the Company for Cause. The Company may, at its option, terminate the
Employment Term, for any of the following reasons (each a “Cause”), upon not
less than five (5) business days’ prior written notice to the Executive that a
meeting of the Board will be held to consider such action, at which meeting the
Executive shall be afforded an opportunity to be heard (a “Hearing”). If the
Board decides to terminate the Executive at the Hearing, the Executive shall
have no further duties hereunder (except as set forth in Section 7 hereof) and
the obligations, duties and liabilities of the Company to the Executive shall
solely be as set forth in Section 5.5.2 hereof:
 
5.3.1 Violation of Law. If the Executive is convicted of or pleads nolo
contendere to (i) any misdemeanor relating to the affairs of the Company or any
of its affiliates, (ii) a felony under Federal or state law, or (iii) a willful
violation of any federal or state securities law.
 
5.3.2 Failure to Perform. If, without the prior express written consent of the
Board, the Executive (i) fails to perform (other than as a result of being
Disabled, as to which Section 5.2 hereof could apply), in any material respect,
any of his duties or obligations to the Company or those duties or actions
reasonably requested by the Board or the Chief Executive Officer of the Company,
fails to observe Company policies, practices or procedures, or breaches any
contract or agreement with the Company, and if such failure or breach continues
for more than thirty (30) days after written notice by the
 
3

--------------------------------------------------------------------------------


 
Company to the Executive specifying the nature of his failure or breach,
provided, however, that if such failure or breach is incapable of being cured,
in the good faith determination of the Board, the Employment Term shall
terminate immediately after the date of the Hearing, (ii) takes actions or omits
to take actions in connection with his duties and/or responsibilities hereunder
that constitute willful misconduct or gross negligence, or (iii) commits any act
of insubordination or disloyalty to the Company, its Board or management.
 
The parties hereto acknowledge and agree that matters of the business judgment
of the Executive or the economic performance of the Company or any segment
thereof shall not be factors in determining Cause, except to the extent that
they involve gross negligence or willful misconduct as referenced in the
foregoing paragraph. 
 
5.4 By the Company Without Cause. In addition (and without prejudice) to its
right to terminate the Employment Term under the provisions of Section 5.3
hereof, the Company may, at its option, terminate the Employment Term for any
reason whatsoever by giving written notice of termination to the Executive,
specifying the date of termination.
 
5.5 Payments Upon Termination. In the event that the Employment Term is
terminated hereunder, the Company shall pay to the Executive the following
amounts, and the Company shall thereupon have no liability or other obligation
of any kind or character under or in connection with this Agreement (the
effective date of any such termination is hereinafter referred to as the
“Termination Date”):
 
5.5.1 Death or Disability. In the event that the Employment Term is terminated
pursuant to Section 5.1 or Section 5.2 hereof, the Company shall pay to the
Executive or to the Executive’s executor, administrator, beneficiary or personal
representative (the “Representative”), as the case may be, the Base Salary due
and owing through the Termination Date, payable in accordance with the Company’s
regular payroll practices.
 
5.5.2 By the Company for Cause. In the event that the Employment Term is
terminated pursuant to Section 5.3 hereof, the Company shall pay to the
Executive his Base Salary due and owing to him through the Termination Date
payable in accordance with the Company’s regular payroll practices.
 
5.5.3 By the Company without Cause. In the event that the Employment Term is
terminated pursuant to Section 5.4 hereof, the Executive shall remain an
employee of the Company in the position of Vice President, Solutions Delivery
Group at a base salary, bonus eligibility and fringe benefits to be mutually
agreed but which shall in no event be less than the salary, bonus eligibility
and fringe benefits in effect with respect to the Executive immediately prior to
the effective date of this Agreement subject to changes in the bonus plan and
fringe benefits available to officers generally and which shall take into
account the increased responsibilities of the position of Vice President,
Solutions Delivery Group as
 
4

--------------------------------------------------------------------------------


 
compared with the Executive’s position immediately prior to the effectiveness of
this Agreement. Notwithstanding the foregoing, in the event the Company does not
offer the new (or comparable) position to the Executive upon the Termination
Date and the Executive ceases to be an employee of the Company other than as
provided in 5.1, 5.2 or 5.3, the Company shall pay to the Executive (i) his Base
Salary due and owing to him through the Termination Date, payable in accordance
with the Company’s regular payroll practices, and (ii) an amount equal to the
Executive’s annual base salary as in effect immediately prior to the
effectiveness of this Agreement.
 
6. Arbitration.
 
6.1 General. Any dispute under this Agreement, including those arising out of or
relating to Section 5 hereof, shall be settled by arbitration in accordance with
this Section 6.
 
6.2 Commencement. Either party may serve upon the other party written notice
that the dispute, specifying the nature thereof, shall be submitted to
arbitration. Within ten (10) days after the service of such notice, each of the
parties shall designate a person as an arbitrator and serve written notice of
such appointment upon the other party. If either party fails within the
specified time to appoint such arbitrator, the other party (if such party shall
timely designate an arbitrator) shall be entitled to appoint both arbitrators.
The two arbitrators so appointed shall appoint a third arbitrator. If the two
arbitrators appointed shall fail to agree upon a third arbitrator within ten
(l0) days after their appointment, then an application may be made by either
party hereto, upon written notice to the other party, to the American
Arbitration Association, or any successor thereto, or if the American
Arbitration Association or its successor shall fail to appoint a third
arbitrator within ten (10) days after such request, then either party may apply,
with written notice to the other, to any court of competent jurisdiction for the
appointment of a third arbitrator, and any such appointment so made shall be
binding upon both parties hereto.
 
6.3 Applicable Rules and Procedures. The arbitration shall be conducted, to the
extent consistent with this Section 6, in accordance with the then prevailing
rules and procedures of the American Arbitration Association or its successor.
The arbitrators shall have the right to retain and consult experts and competent
authorities skilled in the matters under arbitration, but all consultations
shall be made in the presence of both parties, who shall have full right to
cross-examine the experts and authorities. Unless otherwise agreed by the
parties, any such arbitration shall take place in Rhode Island and shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. 
 
6.4 Decision. The arbitrators shall render their award, upon the concurrence of
at least two of their number, not later than thirty (30) days after the
appointment of the third arbitrator. Their decision and award shall be in
writing, and counterpart copies shall be delivered to each of the parties. Such
decision of the arbitrators shall be final and binding upon the parties hereto.
In rendering their award, the
 
5

--------------------------------------------------------------------------------


 
arbitrators shall have no power to modify any of the provisions of this
Agreement, and the jurisdiction and power of the arbitrators are expressly
limited accordingly. Judgment may be entered on the award of the arbitrators and
may, be enforced in any court having jurisdiction.
 
Each of the parties hereto shall bear all of its/his own fees, costs and
expenses, including attorneys’ fees, incurred by it in connection with any
arbitration proceeding pursuant to this Section 6. Notwithstanding the
foregoing, in the event any party fails to comply with the decision of the
arbitrators and the other party undertakes any action(s) or proceeding(s) to
enforce such compliance, all costs and expenses (including reasonable legal
fees) incurred by the party seeking to enforce such compliance shall be borne by
the party failing to so comply.
 
7. Non-disclosure; Non-compete; Availability.
 
7.1 Agreement. The Executive has been an employee of the Company prior to the
date hereof, and the Executive acknowledges and agrees, as a condition precedent
to the effectiveness of this Agreement, that in his employment under this
Agreement he remains bound by and subject to the non-disclosure,
non-competition, non-solicitation and developments agreements (the “NDA”)
currently in effect with the Executive.
 
7.2 Availability. Reasonably subject to his employment commitments elsewhere,
the Executive hereby agrees to make himself available to the Company after the
termination of the Employment Term, at such reasonable time or times as may be
required by the Company in connection with any pending or threatened litigation
or governmental investigation involving the Company, not to exceed five (5) days
in any calendar quarter unless otherwise mutually agreed. The Company shall
advance or reimburse the Executive for any out-of-pocket expenses reasonably
incurred by him in fulfilling his obligations under this Section 7.2 upon the
submission by him of reasonably itemized accounts therefore, and shall pay the
Executive a mutually agreed upon per diem fee for any days in excess of two (2)
hereunder, including reasonable preparation time.
 
8. Miscellaneous Provisions.
 
8.1 Withholding. All payments required to be made to the Executive by the
Company hereunder shall be subject to any applicable withholding under
applicable Federal, state and local income tax laws. Any such withholding shall
be based upon the most recent Form W-4 filed by the Executive with the Company,
and the Executive may from time to time revise such filing.
 
8.2 Severability. If in any jurisdiction any term or provision hereof is
adjudicated to be invalid or unenforceable, (i) the remaining terms and
provisions hereof shall be unimpaired, (ii) any such invalidity or
unenforceability in any jurisdiction shall not invalidate, limit or render
unenforceable such provision in any other jurisdiction and (iii) the invalid or
unenforceable term or provision shall, for
 
6

--------------------------------------------------------------------------------


 
purposes of such jurisdiction, be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.
 
8.3 Indemnification. The Company shall indemnify the Executive to the fullest
extent permitted by applicable law and the By-Laws of the Company for all
amounts (including without limitation, judgments, fines, settlement payments,
costs, expenses and attorneys’ fees and expenses) reasonably incurred or paid by
the Executive in connection with any claim, action, suit, investigation or
proceeding arising out of or relating to performance by the Executive of
services for, or actions of the Executive as (or the Executive’s serving in the
position of) a director, officer or employee of, the Company, any subsidiary or
affiliate of the Company or any enterprise at the Company’s request, and shall
advance to the Executive (subject to the Executive’s undertaking to repay any
advances if it is determined that he is not entitled to them) the reasonable
costs, including attorneys fees, of defending any such claim. The provisions of
this Section 8.3 shall survive the termination of this Agreement.
 
8.4 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, and by each of the parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement, and this Agreement shall become effective
when one or more counterparts has been signed by each of the parties hereto and
delivered to the other party hereto.
 
8.5 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed duly given when delivered by hand, or
when delivered if mailed by registered or certified mail or private courier
service, postage prepaid, to the respective addresses as follows:
 
If to the Company, to:
 
American Power Conversion Corporation
132 Fairgrounds Road
West Kingston, RI 02892
Attn: Vice President & General Counsel
 
If to the Executive, to:
 
Robert Johnson
c/o 801 Corporate Centre Drive
O’Fallon, MO 63368
 
or to such other address(es) as either party hereto shall have designated by
like notice to the other Party hereto.
 
8.6 Amendment. No provision of this Agreement may be modified, amended or
discharged in any manner, except by a written instrument executed by each of the
parties hereto.
 
7

--------------------------------------------------------------------------------


 
8.7 Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties hereto, oral and written,
including all prior or existing employment agreements. Each party hereto hereby
acknowledges and agrees that, other than as contained herein, no other
representations or warranties, oral or written, have been made, expressly or
impliedly, by the other party hereto.
 
8.8 Applicable Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, without regard to its choice of law provisions.
 
8.9 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
8.10 Non-assignability.
 
8.10.1 By the Executive. Neither this Agreement nor any right, duty, obligation
or interest hereunder shall be assignable or delegable by the Executive without
the Company’s prior written consent; however, that the Executive may designate
any of his beneficiaries to receive (and such beneficiaries shall receive) any
compensation, payments or other benefits payable hereunder upon or after his
death, or the foregoing may be transferred by the laws of descent or
distribution.
 
8.10.2 By the Company. This Agreement and all of the Company’s rights and
obligations hereunder may be assigned or transferred by it through a merger,
consolidation or other business combination. Upon the occurrence of such a
transaction, any such successor company resulting therefrom shall be deemed to
be substituted for all purposes as the Company hereunder.
 
8.11 Binding Effect; Benefits. This Agreement shall inure to the benefit of, and
be binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.
 
8.12 Waiver. The failure of either of the parties hereto at any time to enforce
any provision of this Agreement shall not be deemed or construed to be a waiver
of any such or any other provision, nor to in any way affect the validity of
this Agreement or any provision hereof or the right of either of the parties
hereto to thereafter enforce each and every provision of this Agreement. No
waiver of any breach of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed by the party against
whom or which enforcement of such waiver is sought, and no waiver of any such
breach shall be construed or deemed to be a waiver of any other or subsequent
breach.
 
8.13 Capacity, etc. The Executive hereby represents and warrants to the Company
and the Company hereby represents and warrants to the Executive that: (i) he (or
it) has full power, authority and capacity to execute and deliver this
Agreement, and to perform his (or its) obligations hereunder, (ii) said
execution, delivery and performance will not (and with the giving of notice or
lapse of time, or both, would not) result in the breach of any agreement or
other obligation to which he (or it) is a party or is
 
8

--------------------------------------------------------------------------------


 
otherwise bound and (iii) this Agreement is his (or its) valid and binding
obligation enforceable in accordance with its terms.
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
 

        AMERICAN POWER CONVERSION CORPORATION  
   
   
    By:   /s/ Andrew Cole   

--------------------------------------------------------------------------------

Title: Vice President for HR & Organizational Development
   

 
 
 

       
/s/ Robert J. Johnson
 

--------------------------------------------------------------------------------

Robert Johnson  
 
   
   
                     

 

 


 






 





9

--------------------------------------------------------------------------------

